255 S.W.3d 530 (2008)
Glen BLAIR, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90132.
Missouri Court of Appeals, Eastern District, Division One.
June 17, 2008.
Meleaner Harvey, St. Louis, MO, for appellant.
*531 Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Glen Blair appeals from the judgment of the Circuit Court of the City of St. Louis, the Honorable Julian L. Bush presiding. A jury convicted Blair of four counts of first degree statutory sodomy § 566.062 RSMo, one count of first degree child molestation § 566.067 RSMo, and one count of sexual misconduct involving a child § 566.083 RSMo. The trial court sentenced him to concurrent sentences of twenty years for each count of statutory sodomy, ten years for child molestation, and three years for sexual misconduct involving a child. This court affirmed, State v. Blair, 175 S.W.3d 197 (Mo.App. E.D. 2005). Blair filed a timely motion for post-conviction relief under Missouri Supreme Court Rule 29.15, which the motion court denied.
Blair raises one claim of ineffective assistance of counsel. He argues his trial counsel was ineffective for failing to elicit evidence of the victim's history of disruption in school. Blair claims the motion court clearly erred in denying his motion for relief without an evidentiary hearing.
We have reviewed the briefs and the record on appeal, and no error of law appears. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.